Citation Nr: 0902256	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  03-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
great right toe injury.

2.  Entitlement to service connection for residuals of a 
great left toe injury.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right foot injury.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right leg disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.
REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Muskogee, Oklahoma in which the 
RO denied the appellant's claims of entitlement to service 
connection for residuals of a right great toe injury and a 
left great toe injury.  In that same decision, the RO 
determined that new and material evidence had not been 
presented to reopen the appellant's previously denied claims 
of entitlement to service connection for residuals of a right 
foot injury, a right leg disorder, bilateral hearing loss, 
tinnitus and residuals of a back injury.  The appellant, who 
had active service from November 1966 to October 1968, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

In a January 2004 decision, the Board affirmed the RO's 
findings and denied the appellant's claims.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims ("CAVC" or "Court").  In a June 2006 
single-judge decision, the Court vacated and remanded the 
Board's decision on the basis that VA failed to fulfill its 
obligations under the Veterans Claims Assistance Act of 2000 
("VCAA").  VA's General Counsel appealed the Court's 
decision to the U.S. Court of Appeals for the Federal Circuit 
("Federal Circuit Court").  In a January 2008 unpublished 
opinion, the Federal Circuit Court vacated the June 2006 CAVC 
decision and instructed the Court to reconsider the appeal in 
light of the Federal Circuit Court's holding in Mlechnick v. 
Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  Thereafter, VA's 
General Counsel and the appellant filed a Joint Motion to 
Remand in July 2008 requesting that the Board's January 2004 
decision be vacated.  In doing so, VA's General Counsel 
conceded that VA did not provide statutorily compliant VCAA 
notice as to the appellant's claims.  The Court concurred 
with the parties' Joint Motion to Remand in a memorandum 
decision dated in August 2008.  In doing so, the Court 
vacated and remanded the January 2004 BVA decision to the 
Board for compliance with the instructions set forth in the 
July 2008 Joint Motion to Remand.  

Subsequent to the Court's August 2008 Order, appellant's 
counsel submitted additional evidence with a waiver of RO 
review in support of the appellant's request to reopen his 
previously denied claims of entitlement to service connection 
for bilateral hearing and tinnitus. December 2008 letter from 
counsel.  Additionally, counsel submitted a "buddy" 
statement from S.M., Jr. in support of the appellant's claims 
involving "injuries to his toes, ears and back" in service.  
In doing so, appellant's counsel stated that the appellant's 
"remaining claims should be remanded to the RO for 
additional development" given this new evidence [the buddy 
statement] and the Court's remand. Id.  					.

In light of the new evidence of record, the Board finds that 
new and material evidence has been submitted to reopen the 
appellant's previously denied claims of entitlement to 
service connection for bilateral hearing loss and tinnitus; 
and proceeds with a merits adjudication of these issues 
below.  

In regards to the remaining issues on appeal, the Board finds 
that additional development of these claims is necessary in 
light of the July 2008 Joint Motion to Remand and August 2008 
CAVC order.  As such, these claims are REMANDED to the RO via 
the Appeals Management Center ("AMC") in Washington, DC for 
compliance with the instructions set forth in the July 2008 
Joint Motion to Remand.  VA will notify the appellant if 
further action is required on his part.





FINDINGS OF FACT

1.  In an unappealed July 1998 rating decision, the RO denied 
service connection for bilateral hearing loss and tinnitus.  

2.  The evidence received since the July 1998 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the appellant's hearing loss and 
tinnitus claims and raises a reasonable possibility of 
substantiating those claim.

3.  The appellant entered service with pre-existing bilateral 
hearing loss.  

4.  Competent evidence of record indicates that the 
appellant's pre-existing bilateral hearing loss permanently 
worsened as a result of his exposure to acoustic trauma 
during service.  

5.  Competent evidence of record indicates that the 
appellant's tinnitus manifested in service. 


CONCLUSIONS OF LAW

1.  A July 1998 rating decision that denied entitlement to 
service connection for bilateral hearing loss and tinnitus is 
a final decision. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2008).

2.  The evidence received subsequent to the July 1998 rating 
decision is new and material; and therefore the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 20.1105 (2008).


3.  Resolving all doubt in the appellant's favor, the Board 
finds that the appellant's pre-existing bilateral hearing 
loss was aggravated during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

4.  Resolving all doubt in the appellant's favor, the Board 
finds that the appellant's tinnitus was incurred during 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence (Bilateral Hearing Loss and 
Tinnitus claims)

The appellant contends that he is entitled to service 
connection for bilateral hearing loss he feels either 
developed or was aggravated by his exposure to noise during 
his period of service and tinnitus he believes manifested 
during his military service.  The appellant's claims were 
previously reviewed by the RO in July 1998.  At the time, 
service connection for bilateral hearing loss was denied on 
the basis that the evidence of record failed to reveal that 
the appellant had defective hearing for VA compensation 
purposes at the time of discharge from active duty.  It was 
noted that, at entrance, the appellant exhibited some hearing 
loss, but there was no evidence of its aggravation during 
active service.  With respect to the appellant's tinnitus 
claim, the RO acknowledged in July 1998 the appellant's 
complaints of ringing in the ears during active service.  
However, the RO denied the appellant's claim on the basis 
that there was no evidence that such ringing persisted after 
service. July 1998 rating decision.  The appellant did not 
appeal the July 1998 rating decision; and therefore it became 
final. See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).

In November 2001, the appellant requested that his service 
connection hearing loss and tinnitus claims be reopened and 
submitted additional evidence in support of his claims that 
consisted of (in pertinent part) VA outpatient treatment 
records and a July 2002 VA examination report that revealed 
the appellant had bilateral high frequency hearing loss and 
tinnitus.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that a regulatory 
change with respect to new and material evidence claims has 
been made which applies prospectively to all claims submitted 
on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
appellant filed his claim to reopen in November 2001, the new 
version of the law is applicable in this case. 

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

In the present case, the RO essentially denied the 
appellant's request to reopen his previously denied hearing 
loss and tinnitus claims in the September 2002 rating 
decision on appeal due to the fact that the evidence 
submitted in support of reopening did not include medical 
evidence of a relationship between the claimed conditions and 
the appellant's service.  Notably, subsequent to the issuance 
of the Court's August 2008 order, the appellant's attorney 
submitted such evidence in the form of a private audiological 
opinion dated in December 2008.  In this opinion, N.W., M.A., 
CCC-A. indicates that she was asked to review the appellant's 
audiological records from his VA claims folder for the 
purpose of determining whether the appellant's presently 
diagnosed tinnitus and worsened hearing loss could be 
attributable to noise exposure sustained while the appellant 
was in the military. December 2008 private audiological 
opinion, p. 1.  After taking into consideration (1) the 
appellant's reports of being in continuous close range 
contact with extremely loud noises during military service, 
(2) the appellant's assertions of no significant noise 
exposure post-military service, (3) the appellant's military 
induction and separation examination reports, (4) service 
medical records dated in February 1967 and March 1967 
reflecting complaints of tinnitus and (5) the appellant's 
July 2002 VA audiological examination reports, the 
audiologist opined that it is at least as likely as not that 
the appellant's pre-existing hearing loss was aggravated by 
his exposure to noise in service. Id., p. 2.  In addition, 
she opined that it is more likely than not that the 
appellant's in-service noise exposure was the cause of the 
appellant's tinnitus "since that condition was noted to have 
started during service and has continued since that time." 
Id.  

In light of the fact that the December 2008 private 
audiological opinion is new evidence of record and consists 
of medical evidence of a relationship between the claimed 
conditions and the appellant's service (raising a reasonable 
possibility of substantiating the appellant's bilateral 
hearing loss and tinnitus claims), it constitutes new and 
material evidence.  On the basis of this evidence, the Board 
concludes that the appellant's bilateral hearing loss and 
tinnitus claims should be reopened and proceeds with a merits 
adjudication of these claims below.  

B.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).

As set forth above, the VCAA letters provided to the 
appellant in connection with his previously denied hearing 
loss and tinnitus claims were found inadequate by the United 
States Court of Appeals for Veterans Claims in August 2008.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to his claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus claims, the appellant cannot be prejudiced by 
VA's deficiency in the notice and assistance requirements of 
the VCAA.  As such, the Board will dispense with any further 
discussion of the VCAA in regards to the merits of these two 
claims.  

C.  Service Connection for Bilateral Hearing Loss 

In this reopened claim, the evidence of record reveals that 
the appellant entered service with audiological findings 
indicative of a pre-existing hearing loss. September 1966 
service induction examination.  Post-service medical records 
in the claims file also reveal that the appellant has been 
diagnosed with bilateral hearing loss with puretone decibel 
losses that constitute a current disability for VA purposes. 
See July 2002 VA audiological examination report.  The 
appellant essentially seeks service connection for his 
bilateral hearing loss on the basis that his pre-existing 
hearing condition was aggravated by his exposure to acoustic 
trauma during his period of service.   

Having carefully considered the appellant's claim in light of 
the entire record and the applicable law, the Board 
concludes, as will be explained below, that the evidence of 
record is in relative equipoise, and that reasonable doubt 
should be resolved in favor of the appellant.  As such, the 
Board finds that the appellant's appeal in regard to his 
claim of entitlement to service connection for bilateral 
hearing loss should be granted.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  The Court has also held that 
evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this regard, clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 C.F.R. § 
3.306(b).  Furthermore, every veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
into service, except as to defects, infirmities or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.  

As briefly discussed above, the appellant's September 1966 
service induction audiological findings reveal that the 
appellant entered service with a pre-existing hearing loss.  
Specifically, the service entrance examination report reveals 
the following puretone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15) 
-10 (0)
-10 (0)
N/A
40 (45)
LEFT
10 (25)
5 (15)
5 (15)
N/A
40 (45)

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Those figures are on the left in each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization - American National Standards Institute ("ISO-
ANSI").  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures on the right in each column in 
parentheses.  Based upon this evidence, it is clear that the 
presumption of soundness is not at issue in regards to the 
appellant's bilateral hearing loss claim.  Therefore, the 
only question remaining before the Board to decide is whether 
the appellant's pre-service bilateral hearing loss was 
aggravated during service.  

In reviewing the evidence of record, the Board observes that 
the appellant's service medical records reveal complaints of 
ringing in the ears as a result of exposure to noise from a 
rifle range. See service medical records dated in January 
1967, February 1967 and March 1967.  High frequency hearing 
loss was noted at that time, but the appellant's service 
medical examiner opined that this hearing loss was present 
upon entrance into service and was no worse as a result of 
the appellant's exposure to noise during service. March 1967 
service medical records and audiometric evaluation results.  
At the time the appellant separated from service in September 
1968, he was noted to have the following puretone decibel 
losses:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
35
LEFT
5
 10
5
N/A
35

In completing the medical history portion of his separation 
examination, the appellant denied experiencing ear trouble, 
"running ears" and hearing loss. See September 1968 report 
of medical history.

Although the above-referenced evidence in the appellant's 
service file clearly shows that the appellant was in fact 
exposed to acoustic trauma during his period of service (see 
also December 2008 buddy statement), the evidence by itself 
does not prove the appellant's argument that his pre-existing 
hearing loss was aggravated by such noise exposure in 
service.  In this regard, the Board observes that a 
comparison of the appellant's separation audiogram to that of 
his entrance examination appears to reflect that the 
appellant experienced no significant increase in hearing loss 
during his period of service.  In fact, it appears to 
indicate that the appellant's hearing may have improved 
slightly during this period of time.  Post-service medical 
records contained in the claims file also do not assist in 
supporting the appellant's bilateral hearing loss claim in 
that they first document left ear hearing loss in August 
1980; and bilateral hearing loss in July 2002. See VA 
examination reports dated in August 1980 and July 2002.  

Regardless of the foregoing, however, the Board observes that 
the claims file contain a December 2008 private audiological 
opinion (referenced above) in which the audiologist reviewed 
the appellant's pertinent medical records and the appellant's 
statements and ultimately opined that it is at least as 
likely as not that the appellant's pre-existing hearing loss 
was aggravated by his exposure to noise in service. December 
2008 private audiological opinion.  In providing this 
opinion, the audiologist explained that an individual with an 
existing hearing loss should avoid harmful noise exposure to 
protect the residual hearing as continuous exposure to noise 
only serves to exacerbate an existing condition.  She stated 
that very rarely will the effects of noise exposure manifest 
themselves at the time of the "damage."  Rather, hearing 
loss due to noise exposure typically becomes apparent years 
after the exposure takes place. Id., p. 1.    

In terms of evaluating the December 2008 audiological opinion 
in light of the remaining evidence of record, the Board notes 
that there are some questions raised regarding the probative 
weight to be accorded that report.  However, the Board finds 
that doubt should be resolved in the appellant's favor in 
regards to this issue in light of the fact the appellant's 
service medical records reflect his exposure to acoustic 
trauma and the appellant's complaints of hearing problems and 
tinnitus during the appellant's period of service (indicating 
that the appellant's exposure to acoustic trauma in service 
resulted in at least some symptomatology during that period 
of time).  After considering the December 2008 audiological 
opinion in conjunction with the other evidence of record, the 
Board finds that the evidence as a whole gives rise to a 
reasonable doubt as to the question of whether the 
appellant's pre-existing bilateral hearing loss ultimately 
worsened as a result of his exposure to acoustic trauma 
during his period of service.  Since reasonable doubt has 
been raised, the appeal is hereby granted.  

D.  Service Connection for Tinnitus

In addition to seeking service connection for bilateral 
hearing loss based upon exposure to acoustic trauma in 
service, the appellant also seeks service connection for 
tinnitus.  As set forth above, service connection on a direct 
basis generally requires a showing of: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. 
Pond v. West, supra.  

The evidence in this case shows the appellant has been 
diagnosed with tinnitus. See July 2002 VA audiological 
examination report.  As such, the requirements of the first 
element necessary to establish service connection have been 
met.  


In regards to the second element needed to establish service 
connection (evidence of an in-service incurrence or 
aggravation of an injury or disease), the Board observes that 
the appellant's service medical records reference complaints 
of ringing in the ears during active service. See service 
medical records dated in February 1967 and March 1967.  As 
such, the second element of the service connection test has 
been met. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  

Lastly, as discussed above, recent evidence associated with 
the claims file in the form of the December 2008 private 
audiological opinion contains a medical nexus opinion in 
favor of the appellant's tinnitus claim. December 2008 
private audiological opinion, p. 1.  In her letter, the 
private audiologist opined that it is more likely than not 
that the appellant's in-service noise exposure was the cause 
of the appellant's tinnitus "since that condition was noted 
to have started during service and has continued since that 
time." Id.  In light of the fact that the Board has found 
that the December 2008 audiological opinion to be credible 
and persuasive, it is sufficient upon which to find that the 
third element of the service connection has been met in 
regards to this claim.  Therefore, since all three elements 
required to establish service connection for tinnitus have 
been fulfilled, the appeal as to this claim is also granted.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for tinnitus.  

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 

REMAND

A review of the record with respect to the appellant's claims 
of entitlement to service connection for (1) residuals of a 
right great toe injury and (2) residuals of a left great toe 
injury discloses a need for further development prior to 
final appellate review.  In addition, a review of the 
appellant's request to reopen his claims of entitlement to 
service connection for (3) residuals of a right foot injury, 
(4) a right leg disorder and (5) residuals of a back injury 
also require additional development.   

In terms of the above-referenced claims, the Board observes 
that VA's General Counsel and the appellant argued in a July 
2008 Joint Motion to Remand that the Board failed to provide 
adequate reasons and bases with respect to VA's compliance 
with the VCAA and VA's duty to notify the appellant of the 
evidence necessary to substantiate his claims. July 2008 
Joint Motion to Remand, pgs. 2, 4, 5-9.  In an August 2008 
order, the Court granted the parties Joint Motion to Remand 
and ordered that the Board comply with the instructions set 
forth therein.  Therefore, in compliance with the Court's 
August 2008 order, the Board remands the appellant's claims 
of entitlement to service connection for residuals of a right 
great toe injury and residuals of a left great toe injury to 
the RO for the purpose of affording the appellant appropriate 
notice of the VCAA.  In addition, the appellant's new and 
material claims (service connection for residuals of a right 
foot injury, a right leg disorder and residuals of a back 
injury) are remanded for compliance with the VCAA in terms of 
notifying the appellant of the information and evidence 
necessary to reopen his claims, as well as the evidence and 
information that is necessary to establish entitlement to the 
underlying benefits he seeks. Id., p. 4; Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In addition to the foregoing, the Board observes that a 
review of the appellant's post-service medical records 
reveals that the appellant reported to a VA medical provider 
that the Social Security Administration ("SSA") had granted 
him "100% disability." September 2001 VA medical records.  
While SSA decisions are not controlling for VA purposes, they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the appellant in gathering such 
records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Brown v. Derwinski, 2 Vet. App. 444 (1992); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Since it is possible that 
the appellant's SSA records may be probative to the issues on 
appeal, the RO should undertake efforts to associate these 
records with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed in regards to 
the appellant's claims of entitlement to 
service connection for (a) residuals of 
a great right toe injury and (b) 
residuals of a great left toe injury, 
including the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

2.  The RO should ensure that all 
development contemplated by the VCAA is 
undertaken in terms of the appellant's 
new and material evidence service 
connection claims. See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
appellant should be informed, based on 
the last final denial of his requests 
for service connection for (1) the 
residuals of a right foot injury, (2) a 
right leg disorder and (3) the 
residuals of a back injury of the 
specific information and evidence not 
of record (a) that is necessary to 
reopen his claims; (b) that VA will 
seek to obtain; and (c) that the 
appellant is expected to provide.  In 
this regard, the appellant should be 
informed of the alternative forms of 
evidence that he can submit in support 
of his claims, to include lay evidence 
and buddy statements, that can be used 
to satisfy the elements required to 
establish service connection in lieu of 
evidence that may have been contained 
in any missing service medical records.  
In addition, the appellant should be 
advised to provide any evidence in his 
possession that pertains to the claims.  
Lastly, the appellant should be 
informed that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

3.  The RO should contact the Social 
Security Administration and determine 
if the appellant is presently receiving 
disability benefits from that agency.  
If so, the RO should request copies of 
the evidence relied upon by that agency 
in granting the appellant disability 
benefits.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant 
and his attorney should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and comply with a Court order; and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008). 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


